UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 2, 2011 SSI INVESTMENTS II LIMITED (Exact Name of Registrant as Specified in Charter) Republic of Ireland 333-169857 None (State or Other (Commission (IRS Employer Jurisdiction of Incorporation) File Number) Identification No.) 107 Northeastern Boulevard Nashua, New Hampshire (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (603)324-3000 [Missing Graphic Reference] (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of CertainOfficers On June 2, 2011, the Board of Directors (the “Board”) of SSI Investments II Limited (the “Company”) appointed Thomas Murray to serve as an additional independent director of the Company.Currently, Mr. Murray has not been named to serve on any committee of the Board.In connection with his appointment to the Board, Mr. Murray will be compensated as a director pursuant to the Company’s compensation programme for non-executive directors, which provides, among other things, that non-executive directors of the Company shall receive cash compensation as follows: (a) an annual retainer of $25,000; (b) in respect of the fifth and each succeeding Board meeting held in person in each financial year, a payment of $1,500 for each such meeting, the aggregate of such additional payments in any one financial year not to exceed $15,000; and (c) reimbursement of all reasonable vouched out of pocket expenses incurred in the performance of duties as a non-executive director. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SSI Investments II Limited Date:June 7, 2011 By: /s/ Thomas J. McDonald Thomas J. McDonald Chief Financial Officer
